REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed 6/30/2022.
Claim(s) 3, 8, 11 and 15 has/have been cancelled.
No claims(s) has/have been added. 
Claims(s) 1-2, 4-7, 9-10 and 12-14 is/are currently pending.

Response to Arguments
Applicant’s arguments, see page 9, filed 6/30/2022, with respect to rejection of claims 6 and 13 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see page 9-13, filed 6/30/2022, with respect to rejection of claims 1, 4, 6, 9 and 13 under 35 U.S.C. 102(a)(2) and with respect to the rejection of claims 2, 3, 5, 7, 8, 10, 11, 12, 14 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
Claim(s) 1-2, 4-7, 9-10 and 12-14 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
A close reference, Bharatia et al. US 20200053828, teaches providing load control information in a message where the SMF may overwrite stored load control information of a first UPF associated with a same peer node (see para. 0201 and 0202).
A close reference, Yu US 20200413466, teaches a UPF allocating a tunnel identifier associated with peer devices for storage (see para. 0228).
A close reference, 3GPP TR 23.742 V16.0.0 (2018-12) (Non-Patent Literature Documents citation #3, listed on IDS dated 3/3/2021), teaches a network function associated with service framework, where the service profile is stored (see Figure 6.8.3.1-1).
Examiner notes that the cited limitations are novel over the prior art in view of the entirety of the claim, not just the limitations presented alone.
As per claim(s) 1-2 and 4-5, the cited prior art either alone or in combination fails to teach the combined features of:

storing the UPF profile information including UPF service support information for at least one UPF service supported by the at least one UPF instance and peer information about a connection relationship with another UPF instance capable of handling traffic by connecting the at least one UPF instance;
receiving, from a session management function (SMF) node, a UPF discovery request message including UPF service information;
discovering one or more UPF instance based on the UPF profile information and the UPF service information; and
transmitting, to the SMF node, UPF instance information including the peer information for the one or more UPF instance.

As per claim(s) 6-7, the cited prior art either alone or in combination fails to teach the combined features of:

receiving, from the network node, UPF instance information for one or more UPF instance, wherein the UPF instance information includes peer information about a connection relationship with another UPF instance capable of handling traffic by connecting the one or more UPF instance; 
determining a UPF network including at least one UPF instance for a traffic of a UPF service based on the peer information from among the one or more UPF instance; and transmitting, to the at least one UPF instance, information on the traffic of the UPF service.

As per claim(s) 9-10 and 12, the cited prior art either alone or in combination fails to teach the combined features of:

store the UPF profile information including UPF service support information for at least one UPF service supported by the at least one UPF instance and peer information about a connection relationship with another UPF instance capable of handling traffic by connecting the at least one UPF instance,
receive, from a session management function (SMF) node, a UPF discovery request message including UPF service information,
discover one or more UPF instance based on the UPF profile information and the UPF service information, and
transmit, to the SMF node, UPF instance information including the peer information for the one or more UPF instance.

As per claim(s) 13-14, the cited prior art either alone or in combination fails to teach the combined features of:

receive, from the network node, UPF instance information for one or more UPF instance, wherein the UPF instance information includes peer information about a connection relationship with another UPF instance capable of handling traffic by connecting the one or more UPF instance; 
determine a UPF network including at least one UPF instance for a traffic of a UPF service based on the peer information from among the one or more UPF instance; and 
transmit, to the at least one UPF instance, information on the traffic of the UPF service.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K PHILLIPS whose telephone number is (571)272-1037. The examiner can normally be reached M-F 8am-10am, 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL K. PHILLIPS
Examiner
Art Unit 2464



/MICHAEL K PHILLIPS/Examiner, Art Unit 2464